Citation Nr: 0931152	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of pneumonia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
January 1946 to November 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over his claim was subsequently transferred to 
the RO in Providence, Rhode Island, and that office forwarded 
the appeal to the Board.

As support for his claim, the Veteran testified at a 
videoconference hearing in December 2005, before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the hearing is of record.

In March 2006, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, VA filed an Appellee's Motion For 
Remand, and by Order dated in January 2007, the Court vacated 
the March 2006 Board decision, and remanded the case to the 
Board for further proceedings consistent with the November 
2006 motion.

The matter was then before the Board in March 2008, October 
2008, and again in April 2009, when the Board remanded the 
claim to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In July 2009, 
the AMC issued a supplemental statement of the case (SSOC) 
and concurrent rating decision, which granted service 
connection for pleuritic chest pain, but continued to 
evaluate his chest pain together with the already service-
connected residuals of pneumonia as a single disability, and 
denied the Veteran's claim for an increased rating beyond 10 
percent.  He has since continued to appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(A Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

As such, the Board is deciding the claim for a rating higher 
than 10 percent for residuals of pneumonia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The competent and probative evidence of record reveals 
that the Veteran's residuals of pneumonia fail to manifest 
PFT results of FEV-1 lower than 71 percent predicted, FEV-
1/FVC lower than 71 percent, or DLCO (SB) lower than 66 
percent predicted.  

2.  The May 2009 VA examiner found the Veteran had pleuritic 
chest pain at the right lung, which is most likely due to his 
past pneumonia.

3.  The May 2009 VA examination's X-ray report found 
interstitial lung markings, and correlated them to the 
Veteran's residuals of pneumonia.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for residuals of pneumonia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.96(d), 4.97, DCs 
6840-6845 (2008).

2.  The criteria are met for a separate 10 percent rating for 
interstitial lung markings, with pleuritic chest pain, 
analogous to a superficial painful scar.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7; 4.104, DCs 
7000-7123; 4.118, DC 7804 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2008.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the April and August 2008 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the RO went back and readjudicated the 
Veteran's claim in the July 2009 SSOC and concurrent rating 
decision - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claim, for residuals of pneumonia, in an April 2008 letter 
complying with the requirements of the recent Court decision 
in Vazquez-Flores, 22 Vet. App. 37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran personally submitted several private 
treatment records.  And the RO obtained his service treatment 
records (STRs), VA treatment records, and arranged for VA 
compensation examinations to assess the severity of his 
pneumonia residuals, including two examinations upon remand 
by the Board.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examinations of the Veteran's service-connected disability 
provided the necessary pulmonary function testing (PFT) in 
April 2000, July 2002, November 2008, and May 2009, so 
relatively recently.  In addition, upon remand by the Board, 
the RO specifically arranged for a VA examination to assess 
the nature and etiology of the Veteran's chest pain, provided 
in May 2009.  

Although the Board's last remand specifically requested a VA 
examination to assess the Veteran's maximum exercise 
capacity, in terms of ml/kg/min oxygen consumption, the May 
2009 VA compensation examiner was unsuccessful in completing 
that request.  In that regard, an addendum to the examination 
report stated "[t]he pulmonary function test on this patient 
is very difficult to motivate the patient in FC [(functional 
capacity)] maneuver and also the patient at the time has 
developed atrial fibrillation with rapid ventricular 
response.  The patient was taking medication and the patient 
was transferred to the Emergency Room.  It was not able to 
calculate the maximal exercise capacity in terms of ml-kg-
minute oxygen capacity."  And since the Veteran was unable 
to complete the examination, it appears the examiner was 
similarly unable to complete post-bronchodilator PFT testing.  
Thus, no further attempts are necessary to obtain maximum 
exercise capacity or post-bronchodilator PFT results, and a 
remand for yet another VA examination is not appropriate.  
The Board will instead evaluate based on the alternative 
criteria.  See 38 C.F.R. § 4.96 (d)(1)(i) and (d)(4)-(5).

Consequently, another examination to evaluate the severity of 
the Veteran's pneumonia residuals is not warranted because 
there is sufficient evidence, already of record, to fairly 
decide this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.


II.  Analysis- Entitlement to a Rating Higher than 10 
Percent
for Residuals of Pneumonia

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

With respect to the claim for his pneumonia residuals, he is 
not appealing his initial rating assigned in a previous 
rating decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim 
(February 2001) was filed - so in this case, February 2000 
- until VA makes a final decision on the claim.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840- 
6845.  A review of the regulatory changes reveals that such 
changes which are pertinent to this claim are non-substantive 
in nature, and merely interpret already existing law.

In this case, the Veteran is currently rated at 10 percent 
for residuals of pneumonia with status post right chest pain 
under DC 6844, effective from January 20, 1970.  

Diagnostic Codes 6840 through 6845 are rated either under the 
General Rating Formula for Restrictive Lung Disease, or the 
primary disorder is rated.  The restrictive lung diseases 
include Diagnostic Code 6840 (diaphragm paralysis or 
paresis), Diagnostic Code 6841 (spinal cord injury with 
respiratory insufficiency), Diagnostic Code 6842 
(kyphoscoliosis, pectus excavatum, pectus carinatum), 
Diagnostic Code 6843 (traumatic chest wall defect, 
pneumothorax, hernia, etc.), Diagnostic Code 6844 (post-
surgical residual, e.g., lobectomy, pneumonectomy), and 
Diagnostic Code 6845 (chronic pleural effusion or fibrosis).  
38 C.F.R. § 4.97, DCs 6840-6845 (2008).

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides that:  

A 10 percent rating requires Forced Expiratory Volume in one 
second (FEV-1) of 71- to 80-percent predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66- to 80-percent predicted; 

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 
56- to 65-percent predicted; 

A 60 percent rating requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); 

The maximum 100 percent rating requires FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97.  

Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states the reasons why.  38 C.F.R. § 
4.96(d)(4).  

The June 2000 VA compensation examination included a post-
bronchodilator PFT result (from April 2000 testing) of FEV-1 
of 87 percent predicted, FEV-1/FVC of 79 percent, and the 
June 2000 VA examination report added that he had a DLCO 
result of 73 percent.  

The private, January 2001 PFT test by Dr. T.G. showed post-
bronchodilator results of FEV-1 of 108 percent predicted and 
FEV-1/FVC of 82 percent.

The April 2002 VA compensation examination, with July 2002 
PFT testing, included post-bronchodilator PFT results of FEV-
1 of 97 percent predicted, FEV-1/FVC ratio of 80 percent, and 
DLCO (SB) was 90 percent predicted.

The November 2008 VA compensation examination included post-
bronchodilator PFT results of FEV-1 of 101 percent predicted 
and FEV-1/FVC ratio of 86 percent.  However, the November 
2008 examination failed to provide DLCO (SB) results or 
maximum exercise capacity in terms of ml/kg/min oxygen 
consumption.  

Prior to the May 2009 VA examination, none of the PFT results 
warrants the next higher rating of 30 percent, as the Veteran 
simply fails to show any results of FEV-1 as low as 56- to 
70-percent predicted, FEV-1/FVC as low as 56 to 70 percent, 
or DLCO (SB) as low as 56- to 65-percent predicted.  

However, the May 2009 VA examination contained PFT testing 
results of FEV-1 of 68 percent predicted and DLCO (SB) 
results of 74 percent predicted.  The Veteran also had FEV-
1/FVC ratios that were alternatively listed in the 
examination report as 79 percent and 109 percent-but this 
makes no difference to the outcome of his claim, because even 
the lower 79 percent score fails to warrant the next higher 
rating of 30 percent (requiring an FEV-1/FVC ratio as low as 
56 to 70 percent).  

The Board acknowledges that the May 2009 PFT results are not 
post-bronchodilator studies, but accepts them for rating 
purposes since the Veteran was unable to complete his PTF 
testing.  Indeed, in the May 2009 PFT Technician Notes and 
the June 2009 VA examination report addendum, it was revealed 
that the Veteran had to be taken to the emergency room due to 
atrial fibrillation with rapid ventricular response.  38 
C.F.R. § 4.96(d)(4) (examiner must explain why post-
bronchodilator studies are not performed).  However, post-
bronchodilation PFT results would not generally be expected 
to yield poorer/lower PFT scores (which would warrant higher 
ratings under the general formula for restrictive lung 
diseases) over pre-dilation PFT results, because the airways 
are expanded in bronchodilation.  "Bronchodilator" is defined 
as "an agent that causes expansion of the lumina of air 
passages of the lungs," or in other words, expands  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 975 (31st ed. 2007).  
Indeed, 38 C.F.R. § 4.96(d)(5) anticipates that pre-
bronchodilator results are generally poorer, although when 
the post-bronchodilator results are poorer than the pre-
bronchodilator results, this provision allows pre-
bronchodilator results to alternatively be used for rating 
purposes.  Here, the Board uses pre-bronchodilator results 
for the May 2009 VA examination since pulmonary function 
testing could not be completed.  And in doing so, the Board 
notes this is not prejudicial to the Veteran, as pre-
bronchodilator results are generally more advantageous to 
him.  

Notably, the May 2009 PFT results mentioned above are 
disparate and produce different evaluations when applied to 
the rating criteria.  A June 2009 addendum to the examination 
report clarified that the DLCO score of 74 percent was the 
most accurate measure of the disability, preferred over the 
others mentioned because "this means not good cardiac and 
pulmonary O2 changes."  When there is a disparity between 
the results of different PFTs (FEV-1, FVC, etc.), so that the 
level of evaluation would differ depending on which test 
result is used, the test result that is used is the PFT test 
the examiner states most accurately reflects the level of 
disability.  38 C.F.R. § 4.96(d)(6).  As such, concerning the 
May 2009 VA examination results, the Board finds that the 
DLCO (SB) values more accurately reflects the impairment 
caused by the residuals of the service-connected pneumonia.  
Unfortunately for his claim, a DLCO (SB) score of 74 percent 
warrants no higher than the current 10 percent rating under 
the general rating formula.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6844.

Therefore, the Board finds no grounds to assign a rating 
higher than 10 percent rating under DC 6844 for the Veteran's 
residuals of pneumonia.  The objective medical evidence or 
record fails to demonstrate PFT results of FEV-1 lower than 
71 percent predicted, FEV-1/FVC lower than 71 percent, or 
DLCO (SB) lower than 66 percent predicted.  See 38 C.F.R. § 
4.97, Diagnostic Code 6844.

Separate Rating for Cardiovascular Disorder

Significantly, the Court vacated and remanded the prior March 
2006 Board denial of the Veteran's present appeal for an 
increased rating for residuals of pneumonia, because the 
Board had failed to address any of the applicable diagnostic 
codes pertaining to evaluating the severity of the Veteran's 
chest pain under 38 C.F.R. § 4.104, Diagnostic Codes 7000 
through 7123, pertaining to disabilities of the heart.  

Here, there is no medical evidence of manifestations of any 
cardiovascular disorder under 38 C.F.R. § 4.104, DCs 7000-
7123, that might otherwise warrant a yet higher rating for 
the pneumonia residuals or a separate rating for the 
pleuritic chest pain itself.  In particular, there is no 
medical evidence showing his chest pain is productive of 
valvular heart disease, including rheumatic heart disease (DC 
7000); endocarditis (DC 7001); pericarditis (DC 7002); 
pericardial adhesions (DC 7003); syphilitic heart disease (DC 
7004); arteriosclerotic heart disease (coronary artery 
disease) (DC 7005); myocardial infarction (DC 7006); 
hypertensive heart disease (DC 7007); hyperthyroid heart 
disease (DC 7008); supraventricular arrhythmias (DC 
7010);ventricular arrhythmias (sustained) (DC 7011); 
atrioventricular block (DC 7015); heart valve replacement 
(prosthesis) (DC 7016); coronary bypass surgery (DC 7017); 
implantable cardiac pacemakers (DC 7018); cardiac 
transplantation (DC 7019); cardiomyopathy (DC 7020); or any 
diseases of the arteries and veins (DCs 7101-7123).  
38 C.F.R. § 4.104; See also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

It is worth mentioning that the VA recently revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020 -- effective from October 6, 2006.  See 71 Fed. Reg. 
52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  But, 
these changes are irrelevant to the Veteran's claim, because 
the Veteran's has no cardiovascular disorder applicable to 
any of these codes.  

At the Board's request, the May 2009 VA examination report 
specifically commented on the Veteran's chest pain, 
diagnosing pleuritic chest pain, status post severe pneumonia 
while in the service.  In that regard, the examiner commented 
that the Veteran's "pleuritic chest pain at the right lung 
is considered most likely due to his past pneumonia, because 
after pneumonia the pain [is] in the same area and never went 
away."  As mentioned, a July 2009 rating decision granted 
service connection for pleuritic chest pain, but evaluated 
the disability together with residuals of pneumonia as a 
single disease entity, and continued the prior 10 percent 
rating for the residuals of pneumonia, even considering chest 
pain.  In that regard, the May 2009 VA examiner further found 
that the Veteran's chest pain evidences "no apparent 
physiological impairment." 

Nevertheless, the Board acknowledges the Veteran's ongoing 
complaints of chest pain, and in that regard, compensates it 
with a separate rating for apparently painful internal scars 
of the lung.  The Board assigns this separate rating by 
analogy to 38 C.F.R. § 4.118, DC 7804, for painful 
superficial scars.  Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.  The 10 percent evaluation 
is the maximum schedular rating contemplated under Diagnostic 
Code 7804.  

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria, although the Veteran has not.

Here, the May 2009 VA examination provided a chest X-ray.  
The examining radiologist reported that "[t]here is evidence 
of increased interstitial lung markings at both bases and 
laterally in the right upper lobe with some pleural 
thickening along the lateral aspect of the right hemithorax.  
All these findings may represent chronic changes but 
infiltrate particularly right upper lobe may be present.  
Clinical correlation is recommended."  So, it seems the May 
2009 radiology report found that the interstitial lung 
markings are directly related to the service-connected 
residuals of pneumonia.  And as noted, the May 2009 VA 
examiner also found pleuritic chest pain to be etiologically 
related to his in-service pneumonia.  Therefore, since the 
pleuritic chest pain and interstitial lung markings are both 
etiologically linked to the Veteran's in-service pneumonia, 
by extension, the pleuritic chest pain appears related to the 
interstitial lung markings.  The Board finds these 
interstitial lung markings are analogous to superficial scars 
in the rating schedule, and since related to some degree to 
his pleuritic chest pain, these interstitial lung markings 
are assigned a separate, 10 percent (maximum) rating under DC 
7804, for painful superficial scars.  

As the preponderance of the evidence is against the Veteran's 
claim for yet higher disability ratings for his service-
connected residuals of pneumonia and associated chest pain, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating for 
residuals of pneumonia and his separately assigned 10 percent 
rating for interstitial lung markings with pleuritic chest 
pain.  See 38 C.F.R. § 4.1, indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

The claim for a rating higher than 10 percent for residuals 
of pneumonia is denied.

A separate 10 percent rating for interstitial lung markings, 
with pleuritic chest pain, is granted, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


